*61OPINION OF THE COURT
Per Curiam.
Michael F. Coiro has submitted an affidavit dated June 5, 1991, wherein he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9).
The resignor acknowledges that he is currently the subject of a disciplinary proceeding instituted by the Grievance Committee for the Tenth Judicial District based upon his conviction in the United States District Court for the Eastern District of New York, of "a RICO conspiracy (conspiracy to distribute heroin), as well as conspiracy to violate 18 USC §§ 1503 and 1510, and substantive violations of 18 USC § 1510 (a) and 18 USC § 1503 (witness tampering and obstruction of justice)”, upon a jury verdict. He was sentenced to a term of 15 years’ imprisonment and fined $25,000.
The resignor indicates that he could not successfully defend himself on the merits against the charges pending against him, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Counsel for the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of Michael F. Coiro as a member of the Bar is accepted and directed to be filed. Accordingly, Michael F. Coiro is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken and Balletta, JJ., concur.
Ordered that the resignation of Michael F. Coiro, admitted under the name Michael Francis Coiro, Jr., is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Michael F. Coiro, admitted under the name Michael Francis Coiro, Jr., is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Michael F. Coiro shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, Michael F. *62Coiro, admitted under the name Michael Francis Coiro, Jr., is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.